Mason, J.
(dissenting) : I adhere to the view that the messenger could lawfully contract to relieve the express company from liability for injuries caused by negligence of the railway company, because such negligence was beyond the control of the express company; that the contract between the railway company and the express company was valid because the former was not under any obligation to afford express facilities to the latter, and therefore could attach to its concessions any conditions it saw fit, even to the extent of avoiding liability for its own dereliction; and tha,t the two contracts brought the messenger into privity with the railway company and effectually waived his claim to recover for his injuries.
In the Voigt case the court did not hold that the messenger was an employee of both companies. Had it done so a reference to the fellow-servant rule would have been sufficient to dispose of every question in*28volved. As was said of this matter in M’Dermon v. Southern Pac. Co., 122 Fed. 669:
“The court did not assert that the express messenger was an employee of the carrier corporation, but that he-‘more nearly resembles that of an employed than that of a passenger’; and that his duties of personal control and custody of the express matter, if not performed by the express messenger, would have to be performed by a servant of the railroad company. It is evident that the learned justice presented this thought argumentatively, so that, if it were asserted that such messenger was an employee of [or] a fellow servant, there could be no recovery.” (Page 676.)
Of course a railroad company can not escape its statutory or other obligations by operating through another corporation. But express companies are not a device to enable railroad companies to accomplish such an evasion. The express business was originated and has been built up by organizations devoted to that sole purpose, employing carriers already in existence. That situation was well understood when all the statutes referred to were enacted. If through inadvertence or oversight there was an omission to forbid such a contract as that here involved, the result is unfortunate,, but the remedy lies with the legislature and not with the courts.
The decision in the Peavey case is manifestly sound, but some of the expressions used in the opinion may be too broad to admit of general application. Not every right of action that is conferred by a statute in pursuance of a public purpose is of such character that it can not be contracted away. Merely by way of illustration — doubtless any one would concede, as the plaintiff did in Railroad Co. v. Blaker, 68 Kan. 244, 75 Pac. 71, 64 L. R. A. 81, the validity of a contract exempting a railroad company from liability if it should set fire to a building which it voluntarily permits to be placed upon its right of way, notwithstanding the statute making it liable for fires negligently caused. (See, also, in this connection, Griswold v. Ill. Cent. R’y Co., 90 Iowa, 265.) *29And the proposition seems reasonable that generally, wherever a carrier grants a privilege of a different kind from any that could be required of it, it may lawfully impose as a condition that it shall be exempted from some obligation in that connection which it would otherwise owe.
I realize that the decision of the court accords with what one would naturally wish the law should be, and that the questions involved are difficult and doubtful. I dissent with much hesitation. My chief doubt, however, is whether the Express Cases, and therefore the Voigt case, were not wrongly decided.
Porter, J. (dissenting) : The dissenting opinion of Mr. Justice Mason expresses my views.
Burch, J. (dissenting) : I dissent for the reasons stated by Mr. Justice Mason.